USCA11 Case: 20-13975    Date Filed: 05/20/2021   Page: 1 of 7



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13975
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 8:19-cv-01562-PRL



MARY DOWNING,

                                                            Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 20, 2021)

Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13975       Date Filed: 05/20/2021   Page: 2 of 7



      Mary Downing appeals the district court’s order affirming the

Commissioner’s denial of disability benefits and supplemental security income.

After careful review, we affirm the district court’s ruling.

                                           I

      Downing applied for disability and supplemental security income, alleging

that she became disabled on September 26, 2014. The Social Security

Administration denied that application, and Downing filed a request for a hearing

before an administrative law judge. Following a hearing, the ALJ denied

Downing’s claim on October 2, 2018. Downing appealed the ALJ’s decision to the

Appeals Council. On December 10, 2018, a legal assistant for the Appeals Council

notified Downing that she had a 25-day deadline to submit new information in

support of her request for review.

      On March 20, 2019, long after the 25-day deadline elapsed, Downing

received an MRI scan of her lower back. Downing submitted the report from the

MRI scan to the Appeals Council on March 29, 2019. On May 1, 2019, the

Appeals Council denied Downing’s request for review, but did not reference her

MRI report. Downing sought review of the Appeals Council’s denial in the district

court. Downing argued, among other things, that the Appeals Council erred in

failing to consider the MRI report. The district court affirmed the denial of




                                           2
          USCA11 Case: 20-13975        Date Filed: 05/20/2021    Page: 3 of 7



Downing’s claim, concluding that the Appeals Council had not erred in failing to

consider the MRI report. Downing now appeals.

                                           II

      On appeal, Downing argues that this Court should reverse and remand the

district court’s order and that the Appeals Council should determine whether the

MRI report is chronologically relevant. If the MRI report is chronologically

relevant, Downing contends, the Appeals Council should either remand the case

for a new hearing or find that the MRI report would not change the outcome and

affirm the decision. Downing makes three arguments: (1) the Appeals Council in

general, and its legal assistant in particular, lacked the authority to issue a 25-day

deadline for additional evidence in its December 10, 2018 letter; (2) the Appeals

Council improperly ignored the MRI report; and (3) the Appeals Council failed—

as required by 20 C.F.R. § 416.1470(c)—to send Downing a notice explaining why

it did not consider the MRI report and advising her of her right to file a new

application. We address Downing’s arguments in turn.

                                           A

      First, we need not address Downing’s argument that the Appeals Council

and its legal assistant lacked the authority to issue its 25-day deadline. Downing

did not raise this issue to the district court. “[T]his Court will not address an




                                           3
          USCA11 Case: 20-13975       Date Filed: 05/20/2021   Page: 4 of 7



argument that has not been raised in the district court.” Stewart v. Dep’t. of Health

and Hum. Servs., 26 F.3d 115, 115–16 (11th Cir. 1994).

                                         B

      We next consider Downing’s contention that the Appeals Council

improperly ignored the MRI report. As an initial matter, we note that Downing’s

appeal appears to seek contradictory relief. On the one hand, she asks that the

Appeals Council—not this Court—determine the chronological relevance of the

MRI report. But she also argues that the Appeals Council improperly ignored the

MRI report, impliedly arguing on appeal that the MRI report was chronologically

relevant. Because we think that Downing has raised the chronological relevance

issue of the MRI report on appeal, we address it.

      A claimant may request review of an ALJ’s decision by filing a written

request to the Appeals Council. See 20 C.F.R. § 416.1468(a). “The Appeals

Council must consider new, material, and chronologically relevant evidence and

must review the case if ‘the administrative law judge’s action, findings, or

conclusion is contrary to the weight of the evidence currently of record.’” Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007) (quoting 20

C.F.R. § 404.970(b)). “[W]hether evidence meets the new, material, and

chronologically relevant standard ‘is a question of law subject to our de novo




                                          4
          USCA11 Case: 20-13975      Date Filed: 05/20/2021   Page: 5 of 7



review.’” Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th

Cir. 2015) (quoting Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003)).

      New evidence is chronologically relevant if it “relates to the period on or

before the date of the hearing decision.” See 20 C.F.R. § 416.1470(a)(5). In

Washington v. Social Security Administration, Commissioner, this Court held that

the opinion of a psychologist—who examined the claimant seven months after the

ALJ’s decision—was chronologically relevant, noting that “medical opinions

based on treatment occurring after the date of the ALJ’s decision may be

chronologically relevant.” 806 F.3d at 1322–23 (emphasis added). We have since

confined Washington’s holding to its “specific circumstances”—where the

claimant had described her symptoms from the pre-ALJ period and the practitioner

had reviewed records from that period. See id.; Hargress v. Soc. Sec. Admin.,

Comm’r, 883 F.3d 1302, 1309–10 (11th Cir. 2018).

      Here, the ALJ issued its decision denying Downing’s claim on October 2,

2018, well before the March 20, 2019 MRI scan. Unlike the psychological

evaluation in Washington, Downing’s MRI report did not indicate that the

physician reviewed any of Downing’s previous medical records or that he based

his findings on Downing’s physical condition before the date of the ALJ decision.

See Washington, 806 F.3d at 1322–23. Instead, the MRI report’s findings and

impressions appear to pertain only to the date that the scan occurred—March 20,


                                         5
           USCA11 Case: 20-13975           Date Filed: 05/20/2021      Page: 6 of 7



2019. 1 The MRI report does not relate to the period on or before the date of the

ALJ’s hearing decision and is thus not chronologically relevant.

                                               C

       Finally, Downing contends that not only did the Appeals Council fail to

consider additional evidence, but it also never sent her “a notice that explain[ed]

why it did not accept the additional evidence” or advised her of her right to file a

new application. 20 C.F.R. § 416.1470(c). Downing also argues that the district

court failed to address this issue.

       Downing only mentioned this argument, however, in a single passing

sentence in her district court brief. Downing’s brief simply noted that, if the MRI

report was not chronologically relevant, the Appeals Council “had a duty to state

that in the decision and advise the claimant that if she made a new application for

benefits within 60 days from May 1, 2019, they would consider the date of the

request for review as a protective filing date.” She provided no further

explanation, nor did she cite to the governing regulation, 20 C.F.R. § 416.1470(c),

from which the Appeals Council’s notice requirement derives. Because Downing




1
  The MRI report does list Downing’s “Clinical History” of “[l]ow back pain” and “bilateral
lower extremity radicular symptoms.” But nothing suggests that that description arose out of the
period preceding the ALJ’s decision. And even if those symptoms did pre-date the ALJ
decision, the listing of some past symptoms, standing alone, still wouldn’t constitute new or
material evidence. See 20 C.F.R. § 404.970(a)(5).
                                               6
          USCA11 Case: 20-13975       Date Filed: 05/20/2021    Page: 7 of 7



did not properly present this argument to the district court, we need not consider it.

Stewart, 26 F.3d at 115–16.

      Even if properly raised, Downing’s argument does not warrant reversal.

Although the Appeals Council should have sent Downing a notice under 20 C.F.R.

§ 416.1470(c), the record reflects that Downing was fully aware of her right to file

a new application. Downing’s request for review asked that the Appeals Council

“consider this letter a protective filing date for a new application for benefits.” The

Appeals Council’s failure to provide notice, and the district court’s failure to

address that issue, thus amounts to harmless error. See Diorio v. Heckler, 721 F.2d

726, 728 (11th Cir. 1983).

                                          III

      For the foregoing reasons, the district court properly affirmed the denial of

Downing’s claim for disability benefits and supplemental security income.

      AFFIRMED.




                                           7